     Case 2:19-cv-02453-TLN-CKD Document 20 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAVON GOOD,                                       No. 2:19-cv-2453 CKD P
12                       Plaintiff,
13           v.                                         ORDER AND
14    RALPHA DIAZ, et al.,                              FINDINGS AND RECOMENDATIONS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On June 4, 2020, the court screened plaintiff’s amended complaint as the court is required

19   to do under 28 U.S.C. §1915A(a). Plaintiff’s amended complaint was dismissed with leave to

20   amend. Plaintiff has now filed a second amended complaint.

21          Again, the court is required to screen complaints brought by prisoners seeking relief

22   against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

23   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

24   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

25   granted, or that seek monetary relief from a defendant who is immune from such relief. 28

26   U.S.C. § 1915A(b)(1),(2).

27          In his second amended complaint, plaintiff again alleges that he has been denied

28   consideration for parole. He appears to claim that he is entitled to early parole consideration
                                                        1
     Case 2:19-cv-02453-TLN-CKD Document 20 Filed 09/02/20 Page 2 of 2

 1   pursuant to Proposition 57 passed in 2016. However, plaintiff still fails to point to facts

 2   indicating that he qualifies for early parole consideration under Proposition 57. Furthermore,

 3   attached to plaintiff’s second amended complaint is a document which indicates that plaintiff is

 4   eligible for parole and has either already had a parole hearing or will have one within the next

 5   year. ECF No. 19 at 11. Therefore, it appears that the early consideration provisions of

 6   Proposition 57 do not apply to plaintiff.

 7            In light of the foregoing, plaintiff’s second amended complaint must be dismissed for

 8   failure to state a claim upon which relief can be granted. As granting leave to amend a third time

 9   appears futile, the court will recommend that this action be dismissed.

10            In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

11   assign a district court judge to this case.

12            IT IS HEREBY RECOMMENDED that:

13            1. Plaintiff’s second amended complaint (ECF No. 19) be dismissed for failure to state a

14   claim upon which relief can be granted; and

15            2. This case be closed.

16            These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

18   being served with these findings and recommendations, plaintiff may file written objections with

19   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

20   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
21   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

22   1991).

23   Dated: September 1, 2020
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26   1
     good2453.frs
27

28
                                                        2
